UNITED STATES DISTRICT COURT                           SOUTHERN DISTRICT OF TEXAS
                                                                          United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
David Lancaster,                                §                                          June 05, 2019
                                                §                                       David J. Bradley, Clerk

                 Plaintiff,                     §
                                                §
versus                                          §                       Civil Action H-r8-r936
                                                §
Harris County, et al.,                          §
                                                §
                 Defendants.                    §


                                  Opinion on Dismissal

r.       Introduction.
         The nucleus of this case is a protective order issued against David Lancaster in
September 2009. The applicant was Barbara Lancaster, David's then wife. Lancaster says that
this order was obtained through fraud and conspiracy, and he has sued eleven named defendants
and three blind categories of people. Lancaster bas failed to timely state a justiciable claim; he
will take nothing.


2.       Background.
         David and Barbara Lancaster divorced in 2012. In May 2009, Barbara accused David of
domestic assault and he was charged with assaul: of a family member, a Class A misdemeanor.
Injune, the case was dismissed because Barbara refused to testify. Onjuly 17, 2009, Barbara
filed an affidavit with the Harris County district attorney that described the May assault and
alleged that a second assault occurred injune 2009. An emergency protective order was granted
on july 27, 2009. Sometime between May and july 27, 2009, a few Harris County sheriff
deputies accompanied Barbara to her house so that she could gather her property.
         On Barbara's motion, the charges against David were dropped on August 24, 2009. On
August 25, 2009, the Harris County district attorney presented the charges against David, and
received an order extending Barbara's temporary restraining order on August 27. A hearing was
set for September 9, 2009, and David Lancaster was ordered to appear. A Harris County
sheriffs deputy attempted to serve Lancaster on 5eptember I, 2, and 3, and successfully served
him on September 4• 2009.
           On September 9, 2009, Lancaster did tlOt appear on time. As a result, a two-year
protective order was issued against Lancaster by default. Lancaster was unemployed and
homeless until August 20IO, when he received a job in Louisiana. Before he earned his first
paycheck, Barbara contacted him and told him that he would need to pay her child support.
           In April and june of 20I I, two criminal wmplaints were entered against Lancaster for
violating the 2009 protective order. Lancaster asserts that he was not served notice of these two
complaints until November 20II, when he was served while attending his son's wedding in
Houston.
           On july 25, 2012, Lancaster was scheduled to appear for a hearing regarding the
criminal trials, but was late again. As a result, his bond was revoked. Lancaster then pleaded
guilty to the two charges. He paid the fines and returned to Louisiana. After returning to
Louisiana, Lancaster was served with another t.vo-year protection order based on his guilty
pleas.
           Injanuary 2013, Lancaster filed a bill of review. 1 In April 2013, the Harris County
district attorney agreed to expunge his original 2009 criminal assault charge. In july 20I4,
Lancaster's bill of review was denied because Lancaster had a chance to rebut the 2009
protective order but he failed to show up. Lancaster appealed and the court of appeals reversed
and remanded. On remand, Lancaster's case wa:. dismissed. Lancaster again appealed, and the
trial court's judgment was affirmed. 2 Lancaster tad also filed a malpractice lawsuit against the
attorney who represented him in the bill of review. Lancaster lost, appealed, and lost on appeal.
In between his malpractice lawsuit being dismi:.sed and his bill of review appeal, he filed this
lawsuit.


3.         Claim Preclusion.
           Lancaster has sued everyone from his ex-wife to the current Harris County district
attorney - who was not in office during the time of Lancaster's grievance - and everyone in
between, for four Constitutional violations and fraudulent concealment.



     1
         A bill of review is a method of attacking a judgment rendered against a person without notice. It
     is a new lawsuit.
     2
         Lancaster 11. St. Yves, ct al., No. oi-I7-0025o-CV (Tex. App. 2oq).
..

                Claim preclusion, a subset of res judicata. applies in subsequent lawsuits and is a bar to
     relitigation. It prohibits the parties from raising any claim or defense that could have been raised
     in the first lawsuit. 3 When a party does not rais·! a claim or defense in the first case, the party
     has waived the right to raise that claim or defense in any subsequent lawsuit. 4 In sum,"[ cJlaim
     preclusion prevents splitting a cause of action [among successive claims]. The policies
     [supporting} the doctrine reflect the need to bring all litigation to an end, prevent vexatious
     litigation, maintain stability of court decisions, promote judicial economy, and prevent double
     recovery. "5
                Claim preclusion exists for Lancaster's actions. Lancaster's bill of review was based on
     the same injury as this lawsuit. He had the opportunity to sue the fourteen defendants in this
     case then. He did not. It was not until he lost [n state court that he brought this lawsuit -
     attempting to attack that judgment collaterally. Lancaster's claims are precluded. Even ifthey
     were not precluded, he would still lose for the n:asons below.


     4·         Limitations.
                Counts I, 2, 3, 4, and 6 ofLancaster's ccmplaint must be dismissed. For claims under
     42 U.S.C. §§ I983, I985, federal courts adopt the limitations period of the state the court sits
     in. Texas has a two year statute oflimitations. 6 Lancaster filed this lawsuit on june 8, 20I 8. To
     be within the limitations time, Lane aster's injuries must have occurred afterJune 7, 20 I 6. They
     did not. Lancaster's pleaded injuries occurred in 2009.
                Lancaster attempts to toll the limitatiom by asserting (a) fraudulent concealment, (b)
     the discovery rule, (c) a continuing tort, and (d) the Heck bar. 7 Lancaster's arguments are
     misguided.
                Lancaster filed his bill of review in January 20I 3· Lancaster has been aware of his
     injuries since 20I 3· Even using 20I 3 as the limitations date, Lancaster is again impermissibly


          3
           Sec United States v. Sbanbaum, IO F. 3d 305, ro (5th Cir. 1994) (citing In rc Howe, 913 F.2d
          n38, n44 (5th Cir.199o)).
          4
              Sec id. at 310-11.
          5
              Barr v. Resolution Tr. Corp. ex rd. Sunbclt Fed. Sav., 837 S.W.2d 627, 629 (Tex. 1992).
          6
              Tex. Civ. Prac. &Rem. Code 16.oo3(a).
          7
              Sec Heck v. Humpbrry, 512 U.S. 477 (1994).
.   .
        late. Further, not one of his four theories to toll limitations applies. Nothing was concealed
        from him; he knew when he was injured; no tort, continuing or otherwise, was committed; and
        the Heck bar applies to prisoner litigation. 8


        5·          lmmuniry.
                    In count 5, Lancaster has sued judge John Schmude - the judge who dismissed
        Lancaster's 2.009 protective order. Lancaster's complaint is thatjudge Schmude violated 42.
        U.S.C.    § 198 3 when he did not vacate the judgment.
                    Lancaster cannot sue Judge Schmude be,:ause he is protected by judicial immunity. 9
        judicial immunity allows a judge to be "free ·:o act upon his own convictions, without
        apprehension of personal consequences to himself." Io This is an immunity from suit, not just
        from the eventual assessment of damages. I I Bec au ;e Lane aster's lawsuit against] udge Schmude
        is derived entirely from actions taken in his official capacity, he is immune.


        6.          Conclusion.
                    Lancaster's potential injuries, if any, are a result ofhis own actions. David Lancaster has
        failed to timely state a cognizable claim and his case will be dismissed.


                    Signed onjune -5         , 2.019, at Houston, Texas.



                                                          -=~~·~5=~-M~---­
                                                                          Lynn N. Hughes
                                                                     United States District]udge


             8
                  Id. Heck was convicted of voluntary manslaugh:er for killing his wife in Indiana. He sued the
             prosecutors and an investigator for alleged flaws in the investigation and trial. The Supreme Court
             held that a prisoner, suing for an unconstitutional conviction or imprisonment under 42. U.S.C. §
             198 3, must first have the conviction reversed or l)therwise declared invalid. This is to avoid
             inconsistent judgments and avoid collateral attach on criminal convictions.

             9
              See Krueger v. Reimer, 66 F. 3d 75, 77 (5th Cir. 1995); see also M'!Ys v. Sudderth, 97 F. 3d 107,
             IIO-II (5th Cir.1996); Burnett v. Denman, 368 F. App'x 6o3, 6o4 (5th Cir. 2oro).

             10
                  Ballard v. Wall, 413 F. 3d 510, 515 (5th Cir. 2C05)·
             11
                  Id.; see also Mireles v. Waco, 502 U.S. 9,   II   (r99r).
